DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 09/20/2019 are acknowledged. Claims 2-15 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 09/18/2019; 01/15/2020; 06/08/2020; 06/29/2020 have been considered by the examiner in this case.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3 and 5-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jordan, F., et al., U.S. Patent Application Publication 2008/0154210.
Jordan discloses that the formulations can be made by dissolving the active agent such as NSAIDs, collagen etc. in the hydrophilic component/adjuvant or water which is then mixing this with ethoxylated oils, compare instant claim 2. (See paragraph 0150.) Jordan also discloses admixing the ingredients in the orders listed for the formulations of the examples many of which list the ethanol and actives before the ethoxylated oils, compare instant claim 2. (See paragraphs 0037, 0208 and formulations 1-10.) Jordan discloses transdermal topical formulations comprising an ethoxylated oil such as ethoxylated castor or macadamia nut oils (specific examples being peg-16 macadamia oil) at 21%, 21.5% etc., compare instant claims 2, 9, and 12. (See claim 1, paragraphs 0133, 0135, and 0139.) Jordan discloses including a hydrophilic component such as an alcohol (ethanol) at 49%, 50%, etc.), compare instant claim 2 and 10. (See claim 3 and paragraph 0141.) Jordan discloses specific formulations having a total volume of 29.5 ml comprising 1 ml ethanol (3.4%), 0.67 Bio Serum (a protein/peptide based active agent mix, 2.2%), and 4.67 mL ethoxylated macadamia nut oil (15.8%) for treating lines and wrinkles, compare instant claims 2, 5, and 13-14. (See example 9.) Jordan discloses including water and active agents such as aspirin, insulin (a peptide), hormones, and antidepressants in the compositions, compare instant claims 2, 5-7, and 14-15. (See claims 3 and 25-48) Jordan also discloses including polysaccharides and peptides in the compositions, compare instant claims 5 and 13. (See paragraph 0118 and claim 26-27.) Jordan discloses including fragrances in the compositions and forming the compositions as creams, ointment, etc., compare instant claim 11. (See   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan, F., et al., U.S. Patent Application Publication 2008/0154210 in view of Friedman, D., et al., U.S. Patent 6,113,921.
Jordan teaches that the formulations can be made by dissolving the active agent such as NSAIDs, collagen etc. in the hydrophilic component/adjuvant or water which is then mixing this with ethoxylated oils, compare instant claim 2. (See paragraph 0150.) Jordan also teaches admixing the ingredients in the orders listed for the formulations of the examples many of which list the ethanol and actives before the ethoxylated oils, compare instant claim 2. (See paragraphs 0037, 0208 and formulations 1-10.) Jordan teaches transdermal topical formulations comprising an ethoxylated oil such as ethoxylated castor or macadamia nut oils (specific examples being peg-16 macadamia oil) at 21%, 21.5% etc., compare instant claims 2, 9, and 12. (See claim 1, paragraphs 0133, 0135, and 0139.) Jordan teaches including a hydrophilic component such as an alcohol (ethanol) at 49%, 50%, etc.), compare instant claim 2 and 10. (See claim 3 and paragraph 0141.) Jordan teaches specific formulations having a total volume of 29.5 ml comprising 1 ml ethanol (3.4%), 0.67 Bio Serum (a protein/peptide based active agent mix, 2.2%), and 4.67 mL ethoxylated macadamia nut oil (15.8%) for treating lines and wrinkles, compare instant claims 2, 5, and 13-14. (See example 9.) Jordan teaches including water and active agents such as aspirin, insulin (a peptide), hormones, and antidepressants in the compositions, compare instant claims 2, 5-7, and 14-15. (See claims 3 and 25-48) Jordan also teaches including polysaccharides and peptides in the compositions, compare instant claims 5 and 13. (See paragraph 0118 and claim 26-27.) Jordan teaches including fragrances in the compositions and forming the compositions as creams, ointment, etc., compare instant claim 11. (See paragraph 0151.) Jordan teaches including water and active agents such as aspirin, insulin (a peptide), hormones, and antidepressants in the compositions, compare instant claims 2, 5-8, and 13-15. (See claims 3 and 25-48) Jordan teaches that the particles form emulsions or lipospheres. (See paragraphs 0006-0007, 0028, 0056, 0070-0071.)  
Jordan does not teach forming the compositions into creams using specific gelling agents such as HPMC.
Friedman teaches topical compositions for delivering drugs comprising submicron droplets of a polyethoxylated surfactants, water, drugs etc. Freidman teaches increasing the viscosity of such submicron oily drug formulations by adding gelling agents such as HPMC to increase the viscosity of such transdermal formulations and allow for highly efficient delivery of such droplets to the skin. (See column 6, lines 20-36.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to follow the suggestion of Jordan and form the compositions into thickened creams or ointments using viscosity increasing agents such as HPMC taught by Freidman. The skilled artisan would have been motivated to make this combination in order to thicken the compositions into creams and allow for more efficient delivery of the submicron droplets of drugs to the skin. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that both Jordan and Friedman are directed to topical drug delivery compositions made of small droplets and Freidman provides that HPMC improves the viscosity of such formulations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LANCE W RIDER/Examiner, Art Unit 1618